Eberhardt, Judge,
concurring specially.
The facts of this case are somewhat similar to those in the recent case of Price v. Star Service &c. Corp., 119 Ga. App. 171, supra, and were it not for the contradiction in the statement which the driver, Jackson, made a short time after the event and the facts as related in his deposition, I apprehend that a contrary result would be reached.
There is serious question as to whether this contradiction requires the result reached, for the testimony of Mr. Early, the owner of the vehicle and Jackson’s employer, is uncontradicted that he had no knowledge that Jackson took the truck on the date in question until about 2 o’clock that afternoon when he went to the woods where Jackson was supposed to be working with other employees and found that he had left sometime previously in the pick-up truck. He learned of Jackson’s involvement in the accident when Jackson called at 7:30 or 8 o’clock and informed him of it.
It is likewise uncontradicted that Jackson had no general authority to take and use the truck. Mr. Early testified that he had, on one occasion, allowed Jackson to use the truck in moving, and had on a few occasions allowed employees to take *625firewood home on it, though it was not his general practice to allow them to take it or keep it.
This testimony indicates that Jackson had no authority or permission to take or use the truck unless specially given. Since Mr. Early knew nothing of it on this occasion, it must follow that Jackson took the truck without authority. In this situation, see Fielder v. Davison, 139 Ga. 509 (77 SE 618); Lewis v. Amorous, 3 Ga. App. 50 (3) (59 SE 338); Gillespie v. Mullally, 30 Ga. App. 118, supra; Chandler v. Brittain, 48 Ga. App. 361 (172 SE 745); Wilson v. Quick-Tire Service, 32 Ga. App. 310 (123 SE 733); Reddy-Waldhauer-Maffett Co. v. Spivey, 53 Ga. App. 117 (2) (185 SE 147); Royal Undertaking Co. v. Duffin, 57 Ga. App. 760 (196 SE 208); Brawner v. Martin & Jones Produce Co., 116 Ga. App. 324 (157 SE2d 514).
If this is construing Mr. Early’s evidence in his own favor we are violating the principle that the evidence must be construed against the movant. I am not sure that this amounts to such a construction, but giving appellee the benefit of the doubt, since Early admits ownership of the truck and Jackson’s employee relationship, raising an inference that he was in line of duty, and does not positively testify that the truck was taken by Jackson without his knowledge or consent or that at the time of the occurrence he was not engaged in the performance of any matter within the scope of his employment, we move to the remainder of the evidence to determine whether it is sufficient to supply any missing element in Early’s testimony. Jackson’s deposition would certainly do so, for he positively testifies that he took the truck without Early’s knowledge, assuming that he would have consented if there had been opportunity to ask for it, and that at the time of the accident he was on a trip from his home to town for the purpose of buying a dress for his wife. But, as we have pointed out, in a previous statement made he had asserted that he had “been to the saw shop and was going to East Rome.” He may have bought the dress in East Rome, but it does not appear. He may have been to the saw shop on a personal mission, since he was not working that day, but movant did not clear this up. It may simply be a misstatement. *626While this statement may be taken by the jury as sufficient to impeach, it would not show that Jackson was in the service of his master when the accident occurred. Nor would it appear if his entire testimony be discounted.
It is, of course, the movant’s obligation to supply all of the evidence necessary to authorize the grant of a summary judgment for which he moves. If he does not, there is no error in denying the motion. It may be that in this Mr. Early has failed. Certainly it should have been within his power to produce positive evidence as to all crucial facts.
On this basis I concur in the judgment, pointing out, however, that our ruling does not amount to a holding that on the facts appearing plaintiff is entitled to prevail. See Fielder v. Davison, 139 Ga. 609, supra; Eason v. Joy Floral Co., 34 Ga. App. 501 (2) (130 SE 352); Ruff v. Gazaway, 82 Ga. App. 151 (60 SE2d 467); Johnson v. Webb-Crawford Co., 89 Ga. App. 524 (80 SE2d 63); Fulton Bag &c. Mills v. Eudaly, 95 Ga. App. 644 (98 SE2d 235); Georgia Power Co. v. Kendricks, 117 Ga. App. 129 (159 SE2d 303). It simply means that the movant failed in producing some of the evidence which should have appeared on a crucial issue and thus that it was not error to deny the motion for summary judgment.